Citation Nr: 1636272	
Decision Date: 09/16/16    Archive Date: 09/27/16

DOCKET NO.  12-19 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim for service connection for bilateral hearing loss.

2.  Whether new and material evidence has been received to reopen the claim for service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Bredehorst



INTRODUCTION

The Veteran served on active duty from June 1968 to June 1970, which was followed by 25 years of service in the Army National Guard.

This appeal to the Board of Veterans' Appeals (Board) is from December 2010 and April 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

In his June 2012 substantive appeal, the Veteran requested a videoconference hearing; however, he withdrew this request in September 2015.


FINDING OF FACT

In correspondence received in September 2015, the Veteran withdrew all claims that were on appeal.  


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal have been met on the issues of whether new and material evidence has been received to reopen the claims for service connection for bilateral hearing loss and tinnitus. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2015).  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204 (2015).

In September 2015, after the case was certified to the Board in May 2014, the Veteran submitted correspondence expressing his desire to withdraw from appellate review his pending claims.  See VA 21-4138 Statement in Support of Claim received September 2015.  

The Board notes that these matters involve whether new and material evidence has been received to reopen the claims for service connection for bilateral hearing loss and tinnitus.  Although his representative appears to have been unaware of this action, the Veteran has nevertheless withdrawn his appeal regarding these issues, and, hence, there remains no allegation of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review these appeal, and they are dismissed.


ORDER

The petition to reopen the claim for service connection for bilateral hearing loss is dismissed.

The petition to reopen the claim for service connection for bilateral hearing loss is dismissed.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


